Case 2:18-cv-04158-DSF-AFM Document 119 Filed 07/29/20 Page 1 of 2 Page ID #:753




    1
    2
                                                                        JS-6
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 JESUS PLASCENCIA,                          Case No. 2:18-cv-04158-DFS-AFM
                                                (The Hon. Dale S. Fischer)
  12
                  Plaintiff,
  13
                                                ORDER [117]
  14        vs.
  15
     DOWNTOWN GRAND HOTEL &
  16 CASINO, a Las Vegas Hotel & Casino;
     CIM GROUP, INC., a Nevada
  17 Corporation, DTG LAS VEGAS
     MANAGER, LLC, a Nevada Limited
  18 Liability Company; FIFTH STREET
     GAMING, a Nevada Limited Liability
  19 Company; KYLE MARTIN, an
     individual; MICHAEL McINTOSH, an
  20 individual; and SCOTT JAMES, an
     individual.
  21
  22              Defendants.
  23
  24
  25
  26
  27
  28
                                            1                 Case No. 2:18-cv-04158-DFS-AFM
                                         ORDER
Case 2:18-cv-04158-DSF-AFM Document 119 Filed 07/29/20 Page 2 of 2 Page ID #:754
